DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 12-13 in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that while the different groups and species are patentably distinct, the search required would not be unduly burdensome for the examiner.  This is not found persuasive because the groups fall into completely different classes and require a completely different search strategy.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “molding the glass material softened in the first step, and forming first and second bottomed containers, each having a bottom wall and a side wall, and a upper portion being open” in lines 4-6. It is unclear whether the “molding” step and “forming” step are intended to describe the same step or whether the glass is first molded and then formed into first and second bottomed containers. 
Additionally, it is unclear exactly what structure is intended by “each having a bottom wall and a side wall, and a upper portion being open”. It is unclear whether this refers to cylinders, plates having a singe wall, or a box type shape with four side walls.
Lines 7-8 of claim 12 recite “a third step of combining and integrating open sides of the first and second bottomed containers obtained through the second step”. The terms “combining” and “integrating” are not typical terms used in the art. It is unclear what is intended to occur in the third step.
Lines 12-13 of claim 12 recite “a prism is formed when the first bottomed container is molded” however the claim does not contain any previous limitations of molding the first bottomed container.
Lines 13-16 of claim 12 recite “the prism portion causing the reflection member to collect light whose angle with respect to a normal line of the bottom wall is equal to or greater than a predetermined angle and to retro-reflect the collected light, and transmitting light whose angle with respect to the normal line of the bottom wall is less than the predetermined angle”. It is unclear whether the “angle” recited are three different angles or if they refer to a single angle. 
Claim 13 recites “an internal space is in a sealed state when the open sides of the first and second bottomed containers are combined and integrated”. It is unclear what area is considered “an internal space”.
The current claim language is confusing and difficult to understand. Due to the confusing nature of the claim language, a search of the prior art was unable to be performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741